ORDER
This Court granted the Petition for a Writ of Certiorari to review to Court of Appeals’ opinion in Barnacle Broadcasting, Inc. v. Baker Broadcasting, Inc., 343 S.C. 140, 538 S.E.2d 672 (Ct.App.2000). Subsequently, this Court stayed the matter pursuant to a joint motion of the parties due to the potential for settlement.
Counsel for petitioner has filed a letter advising the Court that this matter has now been resolved and moves to dismiss the Writ of Certiorari. The request to withdraw the petition is granted and this matter is dismissed. Costs and attorney fees shall not be awarded to either party under Rules 222 and 226, SCACR.
IT IS SO ORDERED.
/s/ JEAN H. TOAL, C.J.
*12/s/ JAMES E. MOORE, J.
/a/ JOHN H. WALLER, JR., J.
/a/ E.C. BURNETT, III, J.
/s/ COSTA M. PLEICONES, J.